Case: 1:18-cv-00731-SJD-KLL Doc #: 17 Filed: 03/06/20 Page: 1 of 1 PAGEID #: 1179

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION
Regina Thrasher, OBO, A.S.,
Plaintiff(s),
Case Number: 1:18cv731
Vs.
Judge Susan J. Dlott
Commissioner of Social Security,
Defendant(s).
ORDER
The Court has reviewed the Report and Recommendation of United States Magistrate
Judge Karen L. Litkovitz filed on February 19, 2020 (Doc. 16), to whom this case was referred
pursuant to 28 U.S.C. §636(b), and noting that no objections have been filed thereto and that the
time for filing such objections under Fed. R. Civ. P. 72(b) expired March 4, 2020, hereby
ADOPTS said Report and Recommendation,
Accordingly, the decision of the Commissioner is AFFIRMED. This case is hereby
TERMINATED from the docket of this Court.

IT IS SO ORDERED.

husan.. Set)

—VU-
Judge Susan J. ne
United States District Court
